     Case 1:19-cv-04355-LGS-GWG Document 516 Filed 08/10/20 Page 1 of 6

MEMORANDUM ENDORSED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
                                                      Case No. 1:19-cv-04355-LGS-GWG
                               Plaintiff,
                                         The SEC must have a lot of time on its hands to have
            -against-                    filed Docket # 511 notwithstanding an agreement
                                         with opposing counsel resolving the issue raised by
COLLECTORS COFFEE, INC                   this motion (see Docket # 514). The motion for
(d/b/a COLLECTOR’S CAFÉ) and
MYKALAI KONTILAI,
                                         reconsideration (Docket # 489) is terminated as moot.
                                         Ms. Kontilai shall appear for her deposition on
                       Defendants, and September 10 and 14, 2020, unless the parties agree
                                         otherwise in writing. Next time, please present such
VERONICA KONTILAI,                       an agreement by means of a proposed stipulation and
                                         order.
                       Relief Defendant.
                                         So Ordered.
                                         Dated: August 10, 2020

            RELIEF DEFENDANT VERONICA KONTILAI’S MOTION FOR
            RECONSIDERATION OF MOTION FOR PROTECTIVE ORDER

       Pursuant to Local Civil Rule 6.3, Relief Defendant, Veronica Kontilai, makes this motion

for reconsideration with respect to this Honorable Court’s Order issued July 23, 2020 [Dkt. #469],

denying Relief Defendant’s motion for protective order [Dkt. #443]. Relief Defendant respectfully

seeks reconsideration based upon newly received medical information supporting Relief Defendant’s

prior motion for protective order.

                                     FACTUAL BACKGROUND

       On July 13, 2020, Relief Defendant filed a first motion for protective order [Dkt. #433] and

her reply to the Plaintiff’s opposition on July 17, 2020 [Dkt. #455]. In connection with the filing of

the motion for protective order and the reply thereto, undersigned counsel’s office diligently

endeavored to obtain further written medical information from Ms. Kontilia’s psychiatrist, Dr.
      Case 1:19-cv-04355-LGS-GWG Document 516 Filed 08/10/20 Page 2 of 6




Laurence Saben, bearing upon the issue of “stabilization” without success. Although, there was a

reported verbal indication that Dr. Saben opined such “stabilization” would likely be achieved

within 60 days, the response to the request for Dr. Saben’s professional medical opinion, in written

form, was not received by undersigned counsel until late afternoon on July 22, 2020. ( It remains

unclear as to the reason why a letter dated July 18, 2020 was first provided to undersigned

counsel late in the afternoon of July 22, 2020.) [Attached as "Exhibit A" to Application For Filing

Under Seal being filed contemporaneously herewith.]

        This Honorable Court did not have the benefit of the updated written medical opinion issued

by Dr. Saben bearing upon the timing of Relief Defendant Veronica Kontilai’s deposition, when the

court issued its order on the morning of July 23, 2020 [Dkt. # 469]. Understandably, the absence of

any written confirmation supporting the requested 60 day delay in scheduling Veronica’s deposition

gave rise to the court’s unfavorable reaction to the “double hearsay statement” when referencing

Veronica Kontilai’s reply brief which identified that “it was reportedly revealed” that Dr. Saben’s

office stated that Dr. Saben “expects” Veronica would achieve sufficient stabilization to be deposed

in 60 days. [Id. at 1, fn.1]

                                          ARGUMENT

        I.      STANDARD FOR MOTION FOR RECONSIDERATION

        Under Local Civil Rule 6.3, a motion for reconsideration may be granted where (1) the

moving party can show an intervening change in the controlling law; (2) upon discovery of new

evidence not previously available; or (3) on a showing of the need to correct a clear error of law or

prevent manifest injustice. In re Beacon Associates Litig., 818 F. Supp. 2d 697, 701-02 (S.D.N.Y.

2011) (granting motion for reconsideration); see also Catskill Dev., L.L.C. v. Park Place Entm't


                                                 2
     Case 1:19-cv-04355-LGS-GWG Document 516 Filed 08/10/20 Page 3 of 6




Corp., 154 F.Supp.2d 696, 701 (S.D.N.Y.2001).

       When assessing a motion for reconsideration, a district court must “narrowly construe and

strictly apply” Local Rule 6.3 in order to “avoid duplicative rulings on previously considered issues”

and to prevent the rule from being used to advance theories not previously argued or as “a substitute

for appealing a final judgment.” Montanile v. Nat'l Broad. Co., 216 F. Supp. 2d 341, 342 (S.D.N.Y.

2002); see also Shamis v. Ambassador Factors Corp., 187 F.R.D. 148, 151 (S.D.N.Y. 1999).

       The decision to grant or deny a motion for reconsideration rests within “the sound discretion

of the district court.” Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (quoting Nemaizer v. Baker,

793 F.2d 58, 61-62 (2d Cir. 1986)).

       Relief Defendant seeks reconsideration under the second factor, supra. In particular, there

is newly advanced evidence in the form of a written professional medical opinion by Veronica’s

psychiatrist, Dr. Saben, which bears upon the reasonable request to briefly delay Veronica’s

deposition until mid-September 2020.

       Relief Defendant Veronica Kontilai submits Dr. Saben’s letter in support of her request to

briefly delay her deposition and to more fully develop the record demonstrating medical necessity

for requesting such relief.

       Reconsideration may be granted to prevent a “manifest injustice,” correct “clear errors,” or

hear newly discovered evidence that bears upon the court's decision. E.g., Munafo v. Metropolitan

Transp. Auth., 381 F.3d 99, 105 (2d Cir. 2004). As for newly discovered evidence, it must establish

facts existing at the time of the court's original decision but of “ ‘which the moving party’ ” was “

‘excusably ignorant despite using due diligence to learn about them.’ ” Laros v. Megasol Cosmetic

GMBH, 03-CV-8820 (RO), 2006 U.S. Dist. LEXIS 15778, at *5-6 (S.D.N.Y. March 31, 2006)


                                                  3
     Case 1:19-cv-04355-LGS-GWG Document 516 Filed 08/10/20 Page 4 of 6




(quoting Fidelity Partners, Inc. v. First Trust of New York, 58 F.Supp. 2d 55, 59 (S.D.N.Y. 1999)).

       For the reasons set forth above, Relief Defendant Veronica Kontilai meets the standard for

reconsideration, in order to provide this Honorable Court a more robust revelation of the medical

opinions undergirding Dr. Saben’s professional medical opinion concerning the propriety of briefly

delaying the scheduling of Veronica’s deposition.

                                          CONCLUSION

       Given the recent production of Dr. Saben's written professional medical opinion detailing that

Relief Defendant is not currently fit to provide testimony in the context of a deposition and requires

sixty (60) days to achieve the measure of stabilization sufficient to sit for her deposition,

demonstrates good cause for the issuance of a temporary protective order from this Honorable Court

to briefly delay Veronica’s deposition.

                                               Respectfully submitted,

                                               T. LOUIS PALAZZO, ESQ.
                                               PALAZZO LAW FIRM
                                               A PROFESSIONAL LAW CORPORATION
                                               520 S. 4TH St., 2nd Floor
                                               Las Vegas, Nevada 89101
                                               Phone: (702) 385-3850
                                               Email: louis@palazzolawfirm.com

                                               /s/ T. Louis Palazzo
                                               T. LOUIS PALAZZO, ESQ. (pro hac vice)
                                               Counsel for Relief Defendant, Veronica Kontilai




                                                  4
     Case 1:19-cv-04355-LGS-GWG Document 516 Filed 08/10/20 Page 5 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of July, 2020, I served a true and correct copy of the

foregoing Relief Defendant Veronica Kontilai’s Memorandum of Points and Authorities in Support

Motion For Reconsideration of Motion For Protective Order upon counsel of record and pro se

parties via e-mail and/or U.S. Mail at the following addresses:

Terry Miller
Mark Williams
Gregory Kasper
U.S. Securities & Exchange Commission
1961 Stout St., Suite 1700
Denver, CO 80294
millerte@sec.gov
williamsml@sec.gov
kasperg@sec.gov

Curtis Alva
Alva & Gleizer
901 N Olive Ave.
West Palm Beach, FL 33401
curtis@alvagleizer.com

Guillermo Ariel Gleizer
Guillermo Gleizer
347 5th Ave, Ste 1402
New York, NY 10016
Ari.gui@gmail.com

Steven Sessa
Steven C. Sessa P.A.
West Palm Beach, FL 33401
sessalaw@aol.com
Counsel for Mykalai Kontilai




                                                5
     Case 1:19-cv-04355-LGS-GWG Document 516 Filed 08/10/20 Page 6 of 6




Stanley C. Morris
Brian T. Corrigan
Corrigan & Morris LLP
12300 Wilshire Blvd., Ste. 210
Los Angeles, CA 90025
scm@cormorllp.com
bcorrigan@cormorllp.com
alopresti@lopresti.one
Counsel for Collector’s Coffee, Inc. (d/b/a Collectors Café)

Richard A. Schonfeld
Chesnoff & Schonfeld
520 South Fourth Street
Las Vegas, Nevada 89101
rschonfeld@cslawoffice.net
Counsel for Intervenor-Plaintiffs

Seth Eliot Spitzer
Cristina Isabel Calvar
Winston & Strawn LLP (NY)
200 Park Ave
New York, NY 10166
sspitzer@winston.com
ccalvar@winston.com

Dan K. Webb
Michael P. Roche
Winston & Strawn LLP (IL)
35 West Wacker Dr.
Chicago, IL 60601
dwebb@winston.com
mroche@winston.com
Counsel for the Jackie Robinson Foundation

Amelia R. Garza-Mattia
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
AGarzaMattia@winston.com
Counsel for The Jackie Robinson Foundation

                                                    /s/ Miriam V. Roberts



                                                6
